Citation Nr: 0711448	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a compensable disability evaluation for 
lumbosacral strain with degenerative joint disease.

3.  Entitlement to a compensable disability evaluation for 
bilateral corns.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a higher rating for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral knee strain is attributable to service

2.  The veteran's bilateral corns do not exceed 6 square 
inches, cause frequent loss of covering of the skin, exhibit 
tenderness on palpation, or result in painful motion or 
limited function of walking.


CONCLUSIONS OF LAW

1.  Bilateral knee strain was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002).

2.  The criteria for an initial compensable evaluation for 
bilateral corn have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
dated in September 2002 prior to adjudication of the claim.  
Although the RO did not specifically inform the appellant 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on her behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

While the September 2002 letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish an effective date for the 
veteran's corns.  See Dingess, supra. However, despite the 
inadequate notice provided to the appellant on this element, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since a 
compensable evaluation is being denied, no effective date 
will be assigned in this case, so there can be no possibility 
of any prejudice to the appellant in not notifying him of the 
evidence pertinent to this element.  Thus, there can be no 
possibly of any prejudice to the appellant in not notifying 
him of the evidence necessary to establish an effective date.

The "duty to assist" also requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The 
evidence contains an appropriate VA examination addressing 
the severity of the veteran's corns.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim for a compensable rating for his bilateral 
corns.  Any VCAA violation in regard to the knee issue is 
harmless as the claim is herein granted.


Bilateral Knee

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  During 
service, the veteran voiced knee complaints.  In January and 
February 1979, he voiced knee complaint and stain was 
diagnosed.  Prior to separation, the veteran reported pain 
and locking of the knees.  Also, he dated his application for 
compensation benefits in April 2002, prior to separation from 
service.  Although the application is not proof of 
disability, it does establish his state of mind that he 
thinks he has a knee disability.  In January 2003, shortly 
after separation, a VA examiner determined that the veteran 
had chronic strain of both knees.   

The Board finds it unlikely that the chronic strain diagnosed 
in January 2003 is unrelated to the in-service diagnosis of 
strain, the veteran's complaints involving the knees at 
separation and his claim which he initiated prior to release 
from active duty.  During the VA examination in January 2003, 
the veteran also described continuity of symptoms, which the 
Board finds to be credible (as did the examiner as he 
diagnosed a chronic condition).  In essence, there is current 
disability due to in-service disease or injury and service 
connection is granted.

Corns

The record reflexes that the veteran developed difficulty 
with corns on the ventral surfaces of both feet during active 
duty.  He underwent surgery in 2001 that included trimming of 
the corns.  However, at his January 2003 VA examination, he 
reported that his surgery was not helpful and that he still 
pain on the bottom of both feet.  The right foot pain was 
greater than the left.  He wore rubber soled shoes, but no 
inserts.  

Physical examination of the veteran's right foot in 2003 
revealed corns measuring 1 cm proximal to the second and 
third toes.  The examiner observed no inflammatory reaction 
in either location.  Examination of the left foot revealed a 
corn proximal to the left great toe measuring 1.5 cm and 
another measuring 1 cm proximal to the fifth toe.  Pertinent 
diagnosis was corns of the ventral surfaces of both feet 
resulting in minimal disability.  It was felt that this 
disability was slightly progressive. 

Another examination report, also dated in January 2003, notes 
that there was no peripheral edema, cyanosis, or clubbing of 
the lower extremities.  Furthermore, the pulses in the 
veteran's feet were normal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. Part 4, § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's bilateral corns are evaluated as noncompensable 
under Diagnostic Code 7819.  Under this diagnostic code, 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or impairment of function. 38 C.F.R. § 4.118, 
Diagnostic Code 7819.

As instructed in Diagnostic Code 7819, the Board will 
consider entitlement to an initial compensable evaluation for 
bilateral foot calluses and bunions rated as scars or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819.

Diagnostic Code 7801 provides a 10 percent evaluation for 
scars, other than on the head face, and neck, that are deep 
or that cause limited motion and exceed 6 square inches.  The 
veteran's calluses and bunions have not been described as 
deep or causing limited motion.  The veteran's area affected 
by the veteran's two corns on the right foot (measuring 1 cm 
and 1.5 cms) and two corns on the left foot (each measuring 1 
cm) fall well short of 6 square inches. Therefore, a 
compensable evaluation under this diagnostic code is not 
warranted. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides a 10 percent evaluation for 
scars other than on the head, face, or neck that are 
superficial and do not cause limited motion and measure 144 
square inches or more.  As there is no evidence that 
bilateral foot corns have measured 6 square inches, let alone 
144 square inches or more, a compensable evaluation under 
this diagnostic code is not warranted. 38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Diagnostic Code 7803 provides a 10 percent evaluation for 
scars which are superficial and unstable.  An unstable scar 
is defined as one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  There has been 
no evidence of frequent loss of covering of the skin over the 
veteran's corns.  Therefore, a compensable evaluation under 
this diagnostic code is not warranted. 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars which are painful on examination.  There is 
no objective evidence of pain associated with the veteran's 
corns.  In the absence of pain on examination, a compensable 
evaluation under this diagnostic code is not warranted. 38 
C.F.R. § 4.118, Diagnostic Code 7804.

The bilateral foot corns also do not warrant a compensable 
evaluation on the basis of limitation of function.  
Disabilities of the foot are evaluated under Diagnostic Codes 
5276-5284.  Compensable evaluations are available for 
acquired flatfoot, bilateral weak foot, acquired claw foot, 
anterior metatarsalgia, unilateral hallux valgus, unilateral 
hallux rigidus, hammertoe of all toes, unilateral without 
clawfoot, or malunion or nonunion of the tarsal or metatarsal 
bones.  There is no evidence of record demonstrating that the 
veteran's foot disability is manifested by these conditions.  
Therefore, a compensable evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.

Diagnostic Code 5284 provides evaluations of 10, 20, and 30 
percent for other injuries of the foot which are moderate, 
moderately severe, and severe, respectively. The veteran's 
bilateral corns do not rise to the level of moderate injury.  
On the contrary, the examiner that conducted the January 2003 
examination opined that the veteran's corns, while slightly 
progressive, were only minimally disabling.  Both the January 
2003 and September 2004 VA examination report notes that the 
veteran's gait was normal.  Furthermore, he could walk on 
both his heels and toes.  Also, no peripheral edema, 
cyanosis, or clubbing was observed during a January 2003 
examination.  Therefore, the criteria for a moderate foot 
injury have not been met or approximated, and entitlement to 
a compensable evaluation under this diagnostic code is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as addressed 
by the Court in Fenderson, would be in order.  The Board 
finds that the noncompensable evaluation appropriately 
reflects the highest level of disability since the grant of 
service connection.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There has been no report of 
any, let alone frequent, hospitalization for bilateral corns 
since the grant of service connection.  Further, there is no 
indication that the veteran that the veteran's corns resulted 
in marked interference with employment.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.


ORDER

A compensable evaluation for bilateral corns is denied.

Service connection for bilateral knee strain is granted.


REMAND

Higher Rating for Back Disability

The latest version of the regulations pertaining to spinal 
disabilities employs a standard range of motion.  See 38 
C.F.R. § 4.71a, Plate V (2006).  The measurements involved 
include forward flexion, backward extension, lateral flexion, 
and rotation.  The current rating criteria provide for an 
assessment of level of disability based on limitation of 
forward flexion of the thoracolumbar spine, or a limitation 
of the combined ranges of motion for the several planes 
referenced.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  

While the veteran was afforded VA examinations addressing his 
service-connected lumbar spine disability in January 2003 and 
September 2004, neither examination provides the actual 
degree of measurement of flexion that was observed.  Both 
examination report merely state the veteran was able to 
"touch the floor."  The reports did not report the presence 
or absence of pain on motion.  In order to provide a proper 
assessment of the veteran's disability under the latest 
rating criteria, complete information regarding his range of 
motion is required.  Thus, on remand, the veteran should be 
afforded an examination that sufficiently describes the range 
of motion of his service-connected lumbosacral strain with 
degenerative joint disease.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

The veteran should also be afforded an 
examination to determine the current 
degree of severity of his service-
connected low back disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The examiner must provide range of motion 
in terms of degrees. The examiner should 
specifically identify any evidence of 
characteristic pain and muscle spasm.  
The presence or absence of pain, 
including at which point pain starts 
should be reported.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. The 
appellant need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


